United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                   UNITED STATES COURT OF APPEALS
                                                               February 7, 2006
                        FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 05-30128



               In The Matter Of: Lucas James Desselle
                               Debtor


     LUCAS JAMES DESSELLE,
                                            Appellee,


                                  v.


     COTTONPORT BANK,

                                            Appellant.




          Appeal from the United States District Court
              for the Western District of Louisiana
                           1:04-CV-1573



Before GARWOOD, BENAVIDES, and OWEN, Circuit Judges.

PER CURIAM:*

     The Appellant asks whether the district court properly granted

a motion to withdraw the reference, transferring this case from the

bankruptcy court to the district court.     This Court has held that

a district court’s decision to withdraw a reference is not an


     *
     Pursuant to 5TH CIR. R. 47.5, this Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
appealable final judgment.     In re Lieb, 915 F.2d 180, 184 (5th Cir.

1990).    We also held that an order granting or denying a motion to

withdraw   does   not   constitute   a   “collateral   order,”   a   narrow

exception to the final judgment rule.       Id.   In re Lieb remains the

rule in this circuit.     See, e.g., Harvey Specialty & Supply, Inc.

v. Anson Flowline Equip. Inc., __ F.3d __, n.18, 2005 WL 3472133

(5th Cir. Dec. 20, 2005) (citing In re Lieb and its holding that “a

transfer order is not a final judgment and is not immediately

appealable”).

     The Appellant mistakenly relies on In re Aegis Specialty

Marketing Inc. of Alabama, 78 F.3d 919 (5th Cir. 1995).              In re

Aegis refers to the finality of a district court order when that

court sits as a court of appeal in bankruptcy.         Id. at 921.     That

is not the issue in the present case, as seen by the district

court’s order withdrawing the reference.

     For these reasons we do not have jurisdiction to hear this

appeal.    Therefore, it is DISMISSED.